Nichols, Judge,
concurring:
I join in the judgment of the court, but I would not reject the reasoning of the Board, 68-1 BCA § 6834, or any substantial part thereof. Its handling of the contentions also made here I find simple, sound, and convincing. One beauty (among many) of the Board’s opinion is that it avoids the Scylla and Charybdis between which this court, on its chosen course, must pass: that is, either we must ignore what we call “the contemporary view of performance under protest” or we must presumptuously overrule some elderly Supreme Court decisions. Since we can’t “undermine” their authority, I hope it is true we can’t add to it either.